DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	Claims 1 and 14-27 are pending upon entry of amendment filed on 6/23/22.  The previously withdrawn claims 15-27 are rejoined herein.

3.	Applicant’s submission of IDS filed on 6/13/22 has been considered.

EXMINER’S AMENDMENT

4.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Authorization for the Examiner’s amendment was given in a telephone interview with Mr. Eric Grote on 7/7/22.

6.	IN THE CLAIMS:

In claim 1 line 5, after “comprising”, insert - - the - -, in line 6, after “comprising” , insert- - the- - , in line 7, after “comprising”, insert- - the- - and in line 8, after “comprising”, insert- - the- -.

Cancel claims 15-25.

7. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1, 14, 26 and 27 are allowed.  

IN light of the SEQ ID NO:9-10 are being free of art (with the implementation of current amendment requiring the entire SEQ ID NO:9-10), the rejection of record has been withdrawn.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because the most pertinent prior art (U.S. Pub 2017/0362330 or 2007/0031402, of record) neither teach nor suggest the entirely claimed SEQ ID NO:9-10.  THE prior art teaches YS5F which is distinct from the YS5FL that is encompassed by the SEQ ID NO:9-10.

8.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
July 11, 2022
/YUNSOO KIM/Primary Examiner, Art Unit 1644